DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 7-13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsubara (U.S. Pat. 6,065,708, hereinafter “Matsubara”).
Regarding claim 7, Matsubara discloses a tube length adjuster comprising: 
a storage module 100 (Fig. 1) having an inner hub 8 (Fig. 1) sandwiched by a first exterior housing portion, e.g., 15 and a second exterior housing portion, e.g., 1 (Fig. 1) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion, at least one of the exterior surfaces having a tube retainer (combination of 21 and 18; see Fig. 1) formed therein and traversing the entire at least one exterior surface by extending a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion (as illustrated in Fig. 1); and 
wherein wrapping the tube about the hub shortens a length of the tube exterior to the tube length adjuster, and unwrapping the tube from the hub increases the length of the tube exterior to the tube length adjuster (see Fig. 2 illustrating the tube in its unwrapped configuration and Fig. 3 illustrating the tube having been wrapped around the hub 7 to shorten the length of tube that would extend outside the tube length adjuster), and
wherein the tube retainer is configured to fix a portion of the length of the tube contained in the tube retainer therewithin after a length of tube is wrapped about the hub (such as by holding the tube within the U-shaped channel of a connecting part 18 both before the tube is wrapped around the hub and after the tube is wrapped about the hub; the U-shaped walls of the channel enable the tube to be fastened in place within the connecting part 18 and prevent the tube from slipping after the tube is wrapped around the hub).
Regarding claims 8 and 9, Matsubara discloses that the storage module includes a plurality of tube retainers, such as radial ribs 9, such that one of the tube retainers, i.e., a radial rib 9, is a frictional surface configured to engage the length of tube (i.e., as the tube is wrapped around the hub, the radial ribs 9 frictionally engage the tube to hold it in place).
Regarding claims 10 and 11, Matsubara discloses that the tube retainer comprises a friction structure configured to engage the length of tube (i.e., the length of tube is inserted into the fastener 18 and then is wrapped around the hub 8, with the fastener 18 using friction on its U-shaped channel surfaces to maintain the tube in place).
Regarding claim 12, Matsubara shows that the hub 8 has a smaller cross sectional area than either of the first or second exterior housing portions 1 and 15 (see Fig. 1; the hub 8 is a much smaller post which is situated within a cavity formed by the first and second exterior housing portions 1 and 15).
Regarding claim 13, Matsubara discloses that the first exterior housing and second exterior housing are separated from one another via a gap, the gap providing a volume for accepting the tube as the tube is wrapped around the hub (this limitation has been interpreted to mean that the first exterior housing and second exterior housing collectively define a gap; in this case, the gap is shown as the hollow interior of the module where the tube is stored as illustrated in Fig. 3).
Regarding claims 15 and 18, Matsubara discloses a tube length adjuster comprising: 
a storage module 100 (Fig. 1) having an inner hub 8 (Fig. 1) sandwiched by a first exterior housing portion, e.g., 15 and a second exterior housing portion, e.g., 1 (Fig. 1) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion, at least one of the exterior surfaces having a retention recess (combination of 18 and 21; Fig. 1) formed therein and traversing the entire at least one exterior surface by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion (as illustrated in Fig. 1),
the storage module configured to allow at least the first portion of the length of tube to be wrapped about the hub 8 between the first exterior housing portion and the second exterior housing portion and at least a second portion of the length of tube to be contained within the retention recess;
wherein the retention recess is configured to fix within the retention recess the second portion of the length of tube contained therein after a length of tube is wrapped about the hub (i.e., the U-shaped channel of the connecting part 18 wraps around the tube and can fix the tube in place before and after the tube is wrapped around the hub), the at least one fastening device comprising a friction structure (i.e., the surfaces of the U-shaped channel use friction to maintain the tube in place).


Regarding claims 16 and 17, Matsubara discloses that the storage module includes a plurality of retention recesses, such as radial ribs 9, each retention recess being a frictional surface capable of fixing a length of tube (i.e., as the tube is wrapped around the hub, the radial ribs 9 frictionally engage the tube to hold it in place; thus, the frictions structure is configured to engage multiple portions of the length of tube including a second portion thereof).
Regarding claim 20, Matsubara shows that the hub 8 has a smaller cross sectional area than either of the first or second exterior housing portions 1 and 15 (see Fig. 1; the hub 8 is a much smaller post which is situated within a cavity formed by the first and second exterior housing portions 1 and 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822, hereinafter “Shober”) in view of Aragon (U.S. Pat. 4,150,798, hereinafter “Aragon”).
Regarding claim 1, Shober discloses a method of adjusting an unstored length of tube 30 (illustrated in Fig. 1 and referred to as IV supply tubing in col. 5, line 23), the method comprising the steps of: 
providing a tube 30 (Fig. 1) capable of connecting a fluid source to the living body (see col 5, line 23 referring to IV supply tubing 30 which is connected to a fluid source such as a syringe 36 to the body; see Fig. 2); 
providing a user-wearable tube length adjuster 10 (see Fig. 1; the limitation that the adjuster 10 is “user-wearable” does not appear to meaningfully impart structure to the claim, and it is understood that the adjuster would be capable of being worn by a user based on its dimensions and the disclosure in col. 5, lines 61-62 that the adjuster is lightweight), the adjuster including 
a storage module having an inner hub, e.g., body 12 or 44 (see Figs. 1 or Figs. 3-6) sandwiched by a first exterior housing portion and a second exterior housing portion, e.g., flanges 24 or 42/46 (see Figs. 1 or 3-6) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion (i.e., the exterior surfaces of each flange are opposite to the surface where the body 12 or 44 engages therewith), one of the exterior surfaces having a tube retainer (illustrated as slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6) formed therein, the tube retainer configured to contain at least a first portion of a length of tube (as illustrated in Fig. 2, for example, the tube retainer holds a portion of tube 30; see also col. 4, lines 15-20 and 56-58 describing the slots as containing and frictionally holding the tube 30); 
removably attaching the tube to the adjuster by wrapping the tube about the hub and by coupling the first portion of the length of tube to the tube retainer by fixing the first portion of the length of tube within the tube retainer after a length of tube is wrapped about the hub(Figs. 1 and 2 show the tube 30 having already been attached to the adjuster and wrapped around the hub; see also col. 4, lines 31-34 describing winding the tube around the hub; see also col. 4, lines 15-20 and 56-58 describing the slots as containing a frictionally holding the tube 30 which is achieved at least after the length of tube is partially wrapped about the hub); and
storing a portion of the tube on the storage module to adjust the unstored length of tube (Figs. 1 and 2 show the tube 30 having already been stored in hub and a portion of the tube 30 captured in the slots described above).
It is noted that Shober does not appear to disclose that the tube retainer formed within the exterior surface traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion. Instead, Shober shows that the tube retainer, i.e., the slots described above, extend radially inwardly along the exterior surface from a first peripheral point and terminate at a U-shaped rounded bottom. Accordingly, the slots do not extend or traverse the entire respective exterior portion from one peripheral point to an opposing peripheral point.
However, such tube retainer slots were known at the time of the invention.
For instance, Aragon discloses a method and apparatus for adjusting an unstored length of a tube-shaped member 13 (Fig. 3). The apparatus comprises first and second housing portions 11 and 12 (see Fig. 4) and a tube retainer 27 located on an exterior surface of one or both of the housing portions. Specifically, Aragon discloses the tube retainer 27 located on an exterior surface of housing portion 12 and having a slot that traverses the entire diameter of the housing portion 12 from one point on a periphery of the surface to an opposing point (see Fig. 3).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shober, so that the tube retainer in traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion, as taught in Aragon, as a well-known way to easily insert the tube into the tube length adjuster to prepare for winding the tube about the hub with a reasonable expectation of success. 
Further, Shober discloses that the tube retainer, i.e., slots, are formed to extend a sufficient length to effectively grip the tube, position and support the tube on the body 12 or 44 (see Shober at col. 4, lines 56-60), not limiting the specific number or position of the slots so long as the resultant slots perform the tube retaining function without crimping the tube and to provide a selection of locking locations for the tube depending on where the wound tubing is best allowed to leave the main body 12 or 44 (see col. 4, lines 61-69). 
Accordingly, based on this teaching, a skilled artisan would have found it obvious to modify the shape, length or location or the tube retainer in Shober to form a retainer extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion as would have been desirable to effectively grip the tube along a greater length and increase the number of locking locations for the tube (i.e., a tube retainer that can retain a tube anywhere along the area traversing the entire exterior surface from one peripheral point to an opposing peripheral point would have been an improvement over a tube retainer that can only retain the tube at specific points around the periphery). 
Regarding claim 2, Shober discloses the step of fixing a portion of the unwrapped length of the tube in the tube retainer for maintaining the length of the tube about the hub (Figs. 1 and 2 show the tube 30 having already been attached to the adjuster and wrapped around the hub; see also col. 4, lines 31-34 describing winding the tube around the hub).
Regarding claim 3, it is understood that the invention of Shober, by virtue of having a tube capable of connecting to a fluid source such as a syringe 36, would be capable of use with a fluid source such as insulin (it is noted that the fluid source is not a structural limitation of the method or the apparatus, but is recited functionally as a tube that is “capable of connecting a fluid source to a living body”).
Regarding claim 4, Shober discloses that storing a portion of the tube includes fixing the tube in place within the tube retainer (such as by the use of slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6).
Regarding claim 6, Shober discloses that the step of storing a portion of the tube includes rotating the tube about the storage module (described in Shober as the tube having been wound about the body 12 or 44; see col. 4, lines 31-34).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822) in view of Aragon (U.S. Pat. 4,150,798), further in view of Burger et al (U.S. Pat. 4,802,638, hereinafter “Burger”).
Regarding claim 5, Shober in view of Aragon does not appear to disclose that the method further comprises coupling the tube length adjuster 10 to the user.
Burger discloses an apparatus for storing an unused length of tubing, having an adjuster that stores the tubing (i.e., an adjuster 10 that stores wires 60), the adjuster being able to be coupled to the body, for instance, by coupling to a user’s shirt as illustrated in Fig. 1.
A skilled artisan would have found it obvious at the time of the invention to modify the method of Shober in view of Aragon, so as to couple the tube length adjuster 10 to the user, in order to allow the user to easily access, store or withdraw the tube by hand.

Claims 7-9 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shober, Jr et al (U.S. Pat. 5,265,822) in view of Aragon (U.S. Pat. 4,150,798), further in view of Luu (U.S. Pat. 5,071,367, hereinafter “Luu”).
Regarding claim 7, Shober discloses a tube length adjuster 10 (Fig. 1) comprising:  
a storage module having an inner hub, e.g., body 12 or 44 (see Figs. 1 or Figs. 3-6) sandwiched by a first exterior housing portion and a second exterior housing portion, e.g., flanges 24 or 42/46 (see Figs. 1 or 3-6) each having an exterior surface extending over substantially the entire side of the respective first exterior housing portion and second exterior housing portion (i.e., the exterior surfaces of each flange are opposite to the surface where the body 12 or 44 engages therewith), one of the exterior surfaces having a tube retainer (illustrated as one of slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6) formed therein, 
wherein wrapping the tube about the hub shortens a length of the tube exterior to the tube length adjuster and unwrapping the tube from the hub lengthens the length of the tube exterior to the tube length adjuster (i.e., as the tube is wrapped about the hub, the length of the tube extending outside the hub is reduced; and when the tube is unwrapped, the length of the tube that extends outside the hub is increased);
wherein the tube retainer configured to fix a first portion of a length of tube contained in the tube retainer after a length of tube is wrapped about the hub (e.g., using slots 22, 24, 60, 62, 66 and 68 in Fig. 1 and 3-6 which fix the tube both during and after the tube is wrapped about the hub; see also Fig. 2 showing that the tube retainer holds a portion of tube 30; see also col. 4, lines 15-20 and 56-58 describing the slots as containing and frictionally holding the tube 30);
It is noted that Shober does not appear to disclose that the tube retainer formed within the exterior surface traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion. Instead, Shober shows that the tube retainer, i.e., the slots described above, extend radially inwardly along the exterior surface from a first peripheral point and terminate at a U-shaped rounded bottom. Accordingly, the slots do not extend or traverse the entire respective exterior portion from one peripheral point to an opposing peripheral point.
However, such tube retainer slots were known at the time of the invention.
For instance, Aragon discloses a method and apparatus for adjusting an unstored length of a tube-shaped member 13 (Fig. 3). The apparatus comprises first and second housing portions 11 and 12 (see Fig. 4) and a tube retainer 27 located on an exterior surface of one or both of the housing portions. Specifically, Aragon discloses the tube retainer 27 located on an exterior surface of housing portion 12 and having a slot that traverses the entire diameter of the housing portion 12 from one point on a periphery of the surface to an opposing point (see Fig. 3).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shober, so that the tube retainer in traverses one of the exterior surfaces entirely by extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion, as taught in Aragon, as a well-known way to easily insert the tube into the tube length adjuster to prepare for winding the tube about the hub with a reasonable expectation of success. 
Further, Shober discloses that the tube retainer, i.e., slots, are formed to extend a sufficient length to effectively grip the tube, position and support the tube on the body 12 or 44 (see Shober at col. 4, lines 56-60), not limiting the specific number or position of the slots so long as the resultant slots perform the tube retaining function without crimping the tube and to provide a selection of locking locations for the tube depending on where the wound tubing is best allowed to leave the main body 12 or 44 (see col. 4, lines 61-69). 
Accordingly, based on this teaching, a skilled artisan would have found it obvious to modify the shape, length or location or the tube retainer in Shober to form a retainer extending from a first point on a periphery of the respective exterior housing portion to a second opposing point on the periphery of the respective exterior housing portion as would have been desirable to effectively grip the tube along a greater length and increase the number of locking locations for the tube (i.e., a tube retainer that can retain a tube anywhere along the area traversing the entire exterior surface from one peripheral point to an opposing peripheral point would have been an improvement over a tube retainer that can only retain the tube at specific points around the periphery). 
Further, regarding claims 8, 9, and 11, it is noted that Shober in view of Aragon does not appear to disclose a plurality of tube retainers, the tube retainer above being one of the plurality of the retainers, and each tube retainer capable of fixing the length of the tube, including frictional surfaces configured for this purpose.
Luu discloses a tube length adjuster having a tube retainer (i.e., channel formed by side walls 50, 52 and 54; see Figs. 1 and 2) and plurality of fastening devices, i.e., nubs 56 (Figs. 2-4 that frictionally holds a tube contained in the tube retainer. 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shober in view of Aragon so as to incorporate a fastening device as taught in Luu, in order to better hold the tube in place (for instance, within a slot).
Regarding claim 12, Shober discloses that the hub has a smaller cross-sectional area than either of the first or second exterior housing portions (as illustrated in Figs. 1-6, the hub 12 or 44 is smaller in its cross-sectional area flanges 24 or 42/46).
Regarding claim 13, Shober discloses that the first exterior housing and second exterior housing are separated from one another via a gap, the gap providing a volume for accepting the tube as the tube is wrapped around the hub (i.e., the gap is created by the body 12 or 44 that separates the two housing portions and houses the tube 30 as illustrated in Figs. 1-2).
Regarding claim 14, Shober discloses that the tube is a portion of an infusion set (i.e., Shober refers to the tube 30 as an IV supply tube, which is part of an infusion set along with syringe 36 and septum 34; see Fig. 2).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsubara (U.S. Pat. 6,065,708) in view of Burger et al (U.S. Pat. 4,802,638).
Regarding claim 19, Matsubara does not appear to disclose that the tube length adjuster further comprises at least one fastener for placement of the tube length adjuster on the user. 
Burger discloses an apparatus for storing an unused length of tubing, having an adjuster that stores the tubing (i.e., an adjuster 10 that stores wires 60), the adjuster being able to be coupled to the body, for instance, by fastener that couples to a user’s shirt as illustrated in Fig. 1.
A skilled artisan would have found it obvious at the time of the invention to modify the adjuster of Matsubara, so as to provide a fastener to couple the tube length adjuster to the user, in order to allow the user to easily access, store or withdraw the tube by hand.

Response to Arguments
Applicant's arguments filed in the Remarks on 05/02/2022 have been fully considered.
The previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of the claim amendments.
The previously applied rejections of claims 7-13, 15-18 and 20 as being anticipated by Matsubara have been maintained.
Applicant argued (Remarks, pgs. 7-8) that Matsubara does not disclose the claimed invention. Specifically, Applicant argued that Matsubara does not disclose the tube retainer and recess recited in amended claims 7 and 15 (pg. 7). Applicant argued that Matsubara does not disclose that the tube retainer is configured to fix therein a first portion of the length of tube contained in the tube container after a length of tube is wrapped about the hub  (a similar argument was made with respect to claim 15; see pgs. 7-8).  
Examiner has clarified the ground of rejection to note that Matsubara discloses a tube retainer in the form of a combination of a U-shaped connecting part 18 and the groove 21. It is noted that the U-shaped connecting part 18 holds the tube in place against lateral movement before it is to be wound around ribs 19. As the tube is wrapped around the ribs 19, it is fixed in place by frictional engagement with the sides and the edges of the U-shaped connecting part 18 as the tube is wound around the ribs, as illustrated in Fig. 3. Thus, the groove 21 and connecting part 18 forms a first tube retainer, while the ribs 19 form a plurality of other tube retainers. The groove 21, connecting part 18 and ribs 19 thus function together to fix the first portion of the length of tube within the tube retainer before the tube is wrapped about the hub, as the tube is wrapped about the hub, and—as claimed by Applicant—after the tube is wrapped about the hub. Examiner notes that the broadest reasonable interpretation of the term “fixing” was set forth in the previous Office action dated 02/01/2022. 
The previously applied rejections of claims 1-4 and 6, as being unpatentable over Shober in view of Aragon, have been maintained.
Applicant argued (Remarks, pgs. 8-10) that Shober in view of Aragon does not render obvious the claimed invention. Specifically, Applicant argued that Aragon, relied upon as a secondary reference, does not disclose that its slot aperture 27 fixes a portion of a tube at all since the cord 13 disposed therein is wound into the inside of Aragon’s device while the reel half section is rotated (Remarks, pg. 9). However, the slot aperture 27 also retains the cord 13 after the cord 13 is disposed across the slot aperture 27, as claimed, in addition to retaining the cord 13 while the cord 13 is wound.
Further, as noted above, Shober discloses that each of the exterior surfaces has a tube retainer (illustrated as slots 22 or 24 in Fig. 1 or 60, 62, 66 and 68 in Figs. 3-6) formed therein, the tube retainer configured to contain at least a first portion of a length of tube (as illustrated in Fig. 2, for example, the tube retainer holds a portion of tube 30; see also col. 4, lines 15-20 and 56-58 describing the slots as containing and frictionally holding the tube 30).
Applicant further argued that modifying Shober based on the teachings in Aragon constitutes impermissible hindsight (Remarks, pg. 12). 
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Applicant has not disclosed what purpose or advantage would be served from the specifically claimed design of the tube retainer; thus, it is not clear how Examiner could use Applicant’s own invention as a motivation to combine the references of Shober and Aragon. Further, it has been held that “[r]igid preventative rules that deny factfinders recourse to common sense, however, are neither necessary under our case law nor consistent with it” (KSR Intl. Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)). Motivations for combining references may be gleaned implicitly from the cited art or from the knowledge within the level of ordinary skill in the art at the time the claimed invention was filed.  
Applicant’s arguments regarding the rejections of claims 5, 7-9, 11-14 and 19 (Remarks, pgs. 10-13) have been considered but appear to substantially repeat arguments made with respect to claims 1, 2, 7-13, 15-18 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/06/2022